Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Sheri Lue Willhite, Appellant                         Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 27403). Opinion
 No. 06-18-00158-CR         v.                         delivered by Chief Justice Morriss, Justice
                                                       Burgess and Justice Moseley* participating.
 The State of Texas, Appellee                          *Justice Moseley, Retired, Sitting by
                                                       Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Sheri Lue Willhite, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 22, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk